           Case 1:20-cv-06133-VSB Document 13 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                              1/15/2021
SEANA HENRY,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :           20-cv-6133 (VSB)
                      - against -                         :
                                                          :               ORDER
                                                          :
STEVEN GERSHAN, JAMES KIM and                             :
DREAM NJ, INC.,                                           :
                                                          :
                                         Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On December 22, 2020, I issued an order directing Plaintiff Seana Henry to file and

serve, by January 11, 2021, an affidavit giving the details necessary under relevant case law to

demonstrate her domicile at the time she commenced this action and at the time of removal to

this Court. (Doc. 11.) Plaintiff has failed to file this affidavit.

        I also directed Defendants James Kim and Dream NJ, Inc. (“Dream”) to file and serve

affidavits sufficient to demonstrate the domiciles of Defendants Kim and Steven Gershan, and to

establish Dream’s place of incorporation and principal place of business. (Id.) Defendants Kim

and Dream timely compiled; however, they were unable to establish the domicile of Defendant

Gershan. (See Doc. 12.) Therefore, Defendant Gershan should file and serve an affidavit giving

the details necessary under relevant case law to demonstrate his domicile at the time this action

was commenced and at the time of removal to this Court.

Accordingly, it is hereby:

        ORDERED that on or before January 22, 2021, Plaintiff is directed to file and serve an

affidavit giving the details necessary under relevant case law to demonstrate her domicile at the
          Case 1:20-cv-06133-VSB Document 13 Filed 01/15/21 Page 2 of 2




time she commenced this action and at the time of removal to this Court.

       IT IS FURTHER ORDERED that on or before January 22, 2021, Defendant Gershan is

directed to file and serve an affidavit giving the details necessary under relevant case law to

demonstrate his domicile at the time this action was commenced and at the time of removal to

this Court.

       IT IS FURTHER ORDERED that on or before January 19, 2021, Defendants Kim and

Dream are directed to serve Defendant Gershan’s counsel with a copy of this order.

SO ORDERED.

Dated: January 15, 2021
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
